                                      IN THE UNITED STATES DISTRICT COURT
                                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                              CHARLOTTE DIVISION
                                      CRIMINAL ACTION NO. 3:99-cr-00154-GCM
                UNITED STATES,

                                 Plaintiff,

                    v.                                                      ORDER

                CHARLES EMMANUEL BROWN,

                                 Defendant.


                          THIS MATTER comes before the Court on the Court’s own motion. Defendant Charles

              Emmanuel Brown filed a pro se Motion to Reduce Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)

              (Doc. No. 175). The Court instructs the Government to respond to this Motion within thirty (30)

              days of entry of this Order.

                          SO ORDERED.



Signed: August 25, 2021




                           Case 3:99-cr-00154-GCM Document 176 Filed 08/26/21 Page 1 of 1
